Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  February 3, 2017                                                                                       Stephen J. Markman,
                                                                                                                   Chief Justice

                                                                                                         Robert P. Young, Jr.
                                                                                                              Brian K. Zahra
  154936                                                                                              Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                              Joan L. Larsen,
  In re:                                                                                                                Justices


  GREGG P. IDDINGS, JUDGE
  LENAWEE COUNTY PROBATE COURT                                                  SC: 154936
                                                                                RFI Nos. 2016-022112;
                                                                                2016-022247
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Court, the Judicial Tenure Commission Decision and
  Recommendation for Order of Discipline is considered. Pursuant to MCR 9.225, we
  REMAND this matter to the Judicial Tenure Commission for further explication. We
  DIRECT the Commission to file a supplemental report within 28 days of the date of this
  order. The supplemental report shall be filed under seal. In order to enable the Court to
  have sufficient information upon which to consider the Commission’s recommendation,
  the supplemental report shall include the May 2, 2016 report on the EEO complaint
  authored by Priscilla Archangel, Ph.D., and any reports or assessments prepared by
  Kenneth M. Adams, Ph.D. regarding the respondent. The supplemental report shall also
  address how often the respondent is seeing or will see his therapist. The supplemental
  report shall also state the basis for the Commission’s conclusion that it is convinced of
  the respondent’s sincerity.

           We retain jurisdiction.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 3, 2017
           a0131
                                                                                 Clerk